Title: From Thomas Jefferson to Philip Pendleton Barbour, 21 March 1825
From: Jefferson, Thomas
To: Barbour, Philip Pendleton


Dear Sir
Monticello
Mar. 21. 25.
I received with real affliction your favor of the 12th and the more so as the condition proposed in it is entirely incompatible with the objects and character of an University. Continuing in your judicial office, you could attend to the duties of the University during only the two summer months of July and August, and two winter months of Feb. & Mar. (December and January being the University vacation) This reduces the whole term of service to 4 months and that divided into two distant sessions. what would be said of us were we to give 12 months’ salary for 4 months’ service? and would any student come to an institution where he would pay a full year’s tuition fee for a third of a year’s instrn? If on the other hand the emolument were to be cut down in proportion to the time, it would no longer be worth your notice. what would the Law-student, do in the long absences of their instructor? read by themselves? they might as well go home and do that! but their board, rent, and other expences at the University must go on, because they can be received there but for the whole year. if all the other Professors were to insist on the same condition, and they have the same right, of attending but 4 months in the year, what sort of a Seminary of instrn would it be? and would any father send a son to it? certainly the schools must be permanent to be as useful as it is our duty to make them. So strongly have the Visitors been of that opinion. that their law admits the years’ course to be broken but by a single vacation, and that during the cold and short days of midwinter only. The order and interests too of the University require the habitual presence of the Professors, and one of its laws therefore is that ‘the Professors shall reside constantly in the apartments of the university assigned to them.’ and another that ‘the collegiate duties of a Professor, if discharged conscientiously with industry and zeal, being sufficient to engross all his hours of business, he shall engage in no other pursuits of emolument unconnected with the service of the university.’ you see then dear sir how we have before hand tied up our own hands against allowing the indulgences which your proposition would require. nor is the example you quote of Wm & Mary encouraging, for their practices have brought their instn to ruin; and I have no doubt that this particular practice of intermitting their law school 8 months in the year and their others 4 months is what has mainly contributed to induce a general abandonment of the instn by all who cannot afford to throw away one or two thirds of their time.I have gone into this detail of reasons, dear sir, to show you how insuperable are the objections to the condition you propose, and that it is their insuperable force alone which could compel me to surrender my hope of having you here. could we have obtained you for that chair the instn would have been as complete and perfect in my eye, as my most sanguine wishes ever permitted me to hope, and a disappmt in that most important of all the schools is to me a deep mortification. indeed I cannot yet but cling to the possibility ‘that if you will consider and compare the two offices minutely in all their points, and solely on the ground of retrum horum? you will still find ours much the most promising of comfort & profit To yourself and of good to your country. I am assured that your being in that chair would bring a great concourse of students to the school, and that the emoluments would in the 2d and subsequent years  be from 4. to 5000 D. a year. about ⅕ of these already  arrived are for the law-school, and that will probably be the general proportion. I must now observe however that in this letter I give my own opinion only, and do not presume to say what that of my colleagues may be. with them is the decision, and before them I shall place it at the meeting which must be called to fill this Professorship, unless your reconsidn & acceptance could supersede the duty of making that call. I salute you with affectionate esteem and respect, and in the hope of hearing again from you.Th: J.P.S. I mentioned to you in conversation that we might dispense with your attendance until the end of your first circuit